Motion, insofar as it seeks a modification of the order entered herein on November 30, 1965, granted, without costs, and order modified so as to provide that all further proceedings on the part of respondent Commissioner to enforce his decision and order dated June 8, 1965, are stayed pending determination of this proceeding, upon condition that the petitioners shall, within 10 days, file an undertaking in the sum of $25,000 conditioned that petitioners will pay to respondents any damages which they may sustain by reason of such stay; without prejudice to a motion to vacate the stay in the event petitioner shall fail to file and serve, on or before December 30, 1965, record, brief and notice of argument for the term to commence on January 5, 1966. Cross motion for permission to appeal from the order entered herein on November 30, 1965, denied, without costs and without prejudice to a proper application to the Judge who made the order or an individual Justice of this court. We reach no other question. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.